PER CURIAM.
Pursuant to Rule 9.141(d) of the Florida Rules of Appellate Procedure, Christopher Isidore filed with this Court a petition alleging ineffective assistance of Isidore’s appellate counsel. Isidore’s petition asserts two grounds: (1) Isidore’s appellate •brief raised only a minor procedural error, to the exclusion of the substantive issue that resulted in Isidore’s incarceration (i.e. whether the trial court’s finding of Isi-dore’s probation violation was based on competent substantial evidence); and (2) Isidore’s appellate counsel failed to detect and raise the issue of improperly calculated jail credit.
Based on the State’s confession of error on the second issue, we grant the petition insofar as .it relates to the calculation of Isidore’s jail credit, and remand the ease to the trial court for such recalculation. In all other respects, we deny the petition.
Petition denied in part and granted in part; remanded as provided herein.